Campbell, J.
Day sued the railway company for injuries received in having his fingers' caught in coupling cars on a train of which he was brakeman. The train was a freight train, and the car which he claims caused the damage had been brought a few miles from Grosse Isle to Wyandotte, and the plaintiff was unable to say that he had not himself originally attached it to the train. At Wyandotte a car was to be detached, and then the car in question, which was loaded with lumber, was ordered by the conductor to be reeoupled to another car-on the train. The lumber is said, by plaintiff to have projected forward more than usual, so as to make it necessary to stoop down to make the attachment, and while doing so plaintiff delayed a little and his fingers were caught in the coupling-link and hurt.
The court below very properly took the case from the jury. The injury was from one of the risks incident to the occupation of plaintiff, and he knew better than the conductor or any one else the precise difficulty to be guarded against. The conductor was not shown in any way to have been in fault, and it would be absurd to hold a corporation for imputed negligence, when no person except the plaintiff could have been actually guilty of it. And it is very clear that a brakeman cannot hold the company responsible for the failure of any of his ■ fellow servants on the train to take peculiar precautions, even if it could be seen what further care they could have taken. Upon his own showing he was better •informed than any of them. He appears to have been i an experienced brakeman, fully able to take care of himself.
The judgment must be affirmed with costs.
The other Justices concurred.